Vaughn, J.
 The only question on the appeal is whether plaintiff’s evidence, taken in the light most favorable to him and giving to it the benefit of every reasonable inference which can be drawn therefrom was sufficient to withstand defendant’s motion for a directed verdict. We hold that it was. The jury could reasonably have found, among other things, that plaintiff was struck by defendant’s car while he was crossing First Street, S.W., within an unmarked crosswalk at an intersection, that defendant failed to keep a proper lookout and failed to yield the right-of-way to plaintiff as required by law. These and other permissible findings and inferences would support a jury verdict for plaintiff. Wagoner v. Butcher, 6 N.C. App. 221, 170 S.E. 2d 151. Nor was the *33motion properly allowed on the ground that plaintiff was negligent as a matter of law. This would have been proper only if plaintiff’s evidence, considered in the light most favorable to him, so clearly established his own negligence as one of the proximate causes of his injuries that no other reasonable inference might be drawn therefrom. Bowen v. Gardner, 275 N.C. 363, 168 S.E. 2d 47. Carter v. Murray, 7 N.C. App. 171, 171 S.E. 2d 810.
Even if defendant were correct in her contention that plaintiff’s evidence showed that plaintiff was crossing the street at an angle and not in an unmarked crosswalk at the intersection, the ease would still have been one for the jury. There was evidence from which the jury could find that defendant motorist failed to use due care to avoid colliding with the plaintiff pedestrian as required by law. G.S. 20-174 (e). A pedestrian’s failure to yield the right-of-way is not contributory negligence per se, but rather it is evidence of negligence to be considered with other evidence in the case in determining whether the pedestrian is chargeable with negligence which proximately caused, or contributed to, his injury. Bank v. Phillips, 236 N.C. 470, 73 S.E. 2d 323.
Reversed.
Campbell and Britt, JJ., concur.